 

e ‘ Ca Document 23 Filed 09/02/20 Page 1ofé6 Pagel) 55
ORIG my U.S. DISTRICT COURT
NORTHERN DISTRICT OF TEXAS

   
 

 

 

| V N | 0) | 4 0 IN THE UNITED STATES DISTRICT
FOR THE NORTHERN DISTRICT OF
DALLAS DIVISION
UNITED STATES OF AMERICA NO.
(Suple: “ oo oa
on December 18, 2019)
V.
CURTIS VANCE MATHIS (1)

KENTION OBRYAN JOHNSON (2)
SERGIO TRINIDAD CARVAJAL (3)

SUPERSEDING INDICTMENT
The Grand Jury charges:
Count One

Sex Trafficking of Children
(Violation of 18 U.S.C. § 1591(a)(1))

Beginning in or about November 4, 2019, and continuing through in or about
November 5, 2019, the exact dates being unknown, in the Dallas Division of the Northern
District of Texas and elsewhere, the defendant, Curtis Vance Mathis, in and affecting
interstate commerce, did knowingly recruit, entice, harbor, transport, provide, obtain, and
maintain by any means a person, namely, Jane Doe 1, who had not attained the age of
18 years, knowing, and in reckless disregard of the fact, and having had a reasonable
opportunity to observe Jane Doe 1, that Jane Doe 1 had not attained the age of 18 years
and would be caused to engage in a commercial sex act.

In violation of 18 U.S.C. § 1591(a)(1), the penalty for which is found at 18 U.S.C.

§ 1591(b)(1) and (b)(2).

Superseding Indictment—Page 1

 
rt

Case 3:19-cr-O0650-K Document 23 Filed 09/02/20 Page 2of6 PagelD 56

Count Two
Sex Trafficking of Children
(Violation of 18 U.S.C. § 1591(a)(1))

On or about November 5, 2019, in the Dallas Division of the Northern District of
Texas, the defendants, Kention Obryan Johnson and Sergio Trinidad Carvajal, in and
affecting interstate commerce, did knowingly recruit, entice, harbor, transport, provide,
obtain, maintain, patronize, and/or solicit by any means & person, namely, Jane Doe 1,
who had not attained the age of 18 years, knowing, and in reckless disregard of the fact,
and having had a reasonable opportunity to observe Jane Doe 1, that Jane Doe | had not
attained the age of 18 years and would be caused to engage in a commercial sex act.

In violation of 18 U.S.C. § 1591(a)(1), the penalty for which is found at 18 U.S.C.

§ 1591(b)(1) and (b)(2).

Superseding Indictment—Page 2

 
Case 3:19-cr-O0650-K Document 23 Filed 09/02/20 Page 3of6 PagelD 57

Count Three
Conspiracy to Commit Sex Trafficking
(Violation of 18 U.S.C. § 1594(c) (18 U.S.C. § 1591(a)(1) and (a)(2))

Beginning in or about November 4, 2019, and continuing through in or about
November 5, 2019, the exact dates being unknown, in the Dallas Division of the Northern
District of Texas, the defendants, Curtis Vance Mathis, Kention Obryan Johnson and
Sergio Trinidad Carvajal, along with others known and unknown to the grand jury,
conspired and agreed with each other to knowingly, in and affecting interstate commerce,
recruit, entice, harbor, transport, provide, obtain, maintain, patronize, and/or solicit by
any means a person, namely, Jane Doe 1, who had not attained the age of 18 years,
knowing, and in reckless disregard of the fact, and having had a reasonable opportunity to
observe Jane Doe 1, that Jane Doe | had not attained the age of 18 years and would be
caused to engage in a commercial sex act, in violation of 18 U.S.C. § 1591(a)(1) and
(a)(2).

All in violation of 18 U.S.C. § 1594(c) (18 U.S.C. § 1591(a)(1) and (a)(2)).

Superseding Indictment—Page 3

 
Case 3:19-cr-O0650-K Document 23 Filed 09/02/20 Page 4of6 PagelD 58

Forfeiture Notice
(18 U.S.C. § 1594(¢d))

Upon conviction for the offenses alleged in Count One, Two, or Three of this
superseding indictment and pursuant to 18 U.S.C. § 1594(d), the defendants, Curtis
Vance Mathis, Kention Obryan Johnson, and Sergio Trinidad Carvajal, shall forfeit
to the United States any property, real or personal, that was involved in, used, or intended
to be used to commit or to facilitate the commission of such violation and any property,
real or personal, constituting or derived from, any proceeds that such person obtained,

directly or indirectly, as a result of such violation.

 

 

A TRUE BILL:
FOREPERSON
ERIN NEALY COX
UNITED STATES ATTORNEY
MYRIA BOEHM

Texas Bar No. 24069949

Assistant United States Attorney
1100 Commerce Street, Third Floor
Dallas, Texas 75242-1699
Telephone: 214-659-8821

Fax: Myria.Boehm@usdoj.gov

Superseding Indictment—Page 4

 
Case 3:19-cr-00650-K Docu

Crint

  
    

t23 Filed 09/02/20 Page5of6 PagelD 59

 

ISTRATE JUDGE )

l€ase Pending: 3:19-CR-650-K
Case 3:19-cr-00650-K Document 23 Filed 09/02/20 Page6of6 PagelD 60

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

 

THE UNITED STATES OF AMERICA
Vv.

CURTIS VANCE MATHIS (1)

KENTION OBRYAN JOHNSON (2)
SERGIO TRINIDAD CARVAJAL (3)

 

SUPERSEDING INDICTMENT

Sex Trafficking of Children
Violation of 18 U.S.C. § 1591(a)(1)

(Counts 1 and 2)

Conspiracy to Commit Sex Trafficking
18 U.S.C. § 1594(c) (18 U.S.C. § 1591(a)(1) and (a)(2)

(Count 3)

18 U.S.C. § 1594(d)
Forfeiture Notice

3 Counts

A true bill rendered APD

DALLAS FOREPERSON

 

Filed in open court this_Q\ day of September, 2020.

 

Warrant to be Issued for DEFENDANTS KENTION OBRYAN JOHNSON
AND SERGIO TRINIDAD CARVAJAL

DEFENDANT CURTIS VANCE MATHIS IN FEDERAL CUSTODY SINCE
12/10/2019

 
